Citation Nr: 1713013	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  10-18 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for colon disability, to include villous adenocarcinoma of the colon, and including as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran had active duty service from June 1969 to March 1973, including in the Republic of Vietnam.

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an August 2009 rating decision of the VA Regional Office (RO) in Wichita, Kansas.    

By November 2013 Board decision/remand, the Board denied service connection for basal cell carcinoma, remanding the remaining claims.  Thereafter, a July 2014 RO rating decision granted the matter previously on appeal of service connection for hemorrhoids.  The claim still being addressed is for colon disability.  

THE BOARD RE-REFERS A CLAIM OF ENTITLEMENT TO SERVICE CONNECTION FOR ISCHEMIC HEART DISEASE, TO INCLUDE MYOCARDIAL INFARCTION AND CORONARY ARTERY DISEASE,
TO THE AGENCY OF ORIGINAL JURISDICTION (AOJ).   

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds another remand is needed to resolve what caused the Veteran's colon disability, the post-service colon polyps with development of carcinoma.  The June 2016 Board remand requested a better opinion than the May 2014 VA examiner's statement because the examiner provided a conclusory rationale as to his opinion  that the claimed condition was less likely than not incurred in or caused by the claimed . . . event or illness, stating "there was no current evidence of a correlation between the Veteran's colon polyps and exposure to Agent Orange.

A supplemental opinion was obtained in July 2016 from a different provider, against causal connection to service, where he reasoned: (1) given the interval between hemorrhoidal condition in service in 1972 and 1993 first diagnosis of colon problems; (2) lack of available presumptive service connection for colon cancer; (3) lack of medical knowledge or literature to support a nexus; and (4) normal rate of colon problems in population due to age and genetics.  However, the Board finds that further inquiry is required where the opinion did not follow a physical examination.  Furthermore, it cannot be ascertained whether medical literature was actually reviewed, which would have been useful given the complexity of the subject matter of Agent Orange exposure and that the second examiner had qualifications in other areas.  Another examination will be requested.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient treatment records and associate these with the Veterans Benefits Management System (VBMS) electronic claims folder.

2. Schedule the Veteran for VA examination with a qualified VA specialist for the genitourinary system, who has not previously evaluated him in this matter.  The VBMS and Virtual VA claims folders must be provided to and reviewed by the examiner in conjunction with the examination and such review should be noted in the examination report.  All indicated tests and studies should be performed. 

3. The examiner should confirm the current diagnosis regarding a colon disability, previously indicated on 2014 VA examination to be that of history of colon polyps, and colon cancer.  Then opine whether the conditions diagnosed at least as likely as not (50 percent or greater probability) were directly incurred in military service, or are otherwise etiologically related thereto based on the Veteran's presumed exposure to Agent Orange from his Vietnam service.  In providing the requested opinion, it is requested that the examiner have completed a full review and discussion of all pertinent medical and scientific literature with a bearing on the determinative questions of causation in this matter, citing any studies relied upon.  Also indicate review of prior opinions (including 2016 opinion which referred to medical literature as a factor supporting that opinion rationale, but did not make it clear that such literature was actually reviewed, and/or cite to what was reviewed).  

The examiner is also informed as a reminder under VA law that the fact that colon cancer is not amongst those conditions that are presumptively service-connected due to Agent Orange exposure does not limit providing an  opinion, since any claim based on said exposure still may be proven from competent medical evidence on causation.  See generally, Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

A complete rationale should be provided for the opinion offered.

4. Review the claims file.  If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

5. Then readjudicate the claim on appeal in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

